Citation Nr: 1204540	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-27 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of bilateral hip replacement.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

According to correspondence dated in November 2009, the Veteran's appointed representative revoked its power of attorney to continue representing the Veteran. He therefore wishes to represent himself in this matter. 

In February 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2010 Board remand directed the AMC to arrange an examination of the Veteran and to obtain a nexus opinion from the examiner.  The examiner, a physician assistant, opined that she could not state that either hip disability was caused by military service without resorting to speculation."

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. 

Nevertheless, the Court of Appeals for Veterans Claims (Court) did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, 23 Vet. App. at 390.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  Id.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  Id.   

Here, the examiner notes that it is conceivable that the inservice parachute jumps had a pathological effect on the hips.  Without noting specific reasons why the available evidence was deemed insufficient, it was concluded that relating the disability to service would be speculative.  As a result, the Veteran should be afforded a new VA examination to determine whether there is a probable nexus between the Veteran's currently diagnosed bilateral hip disability and his active service, to include his parachute jumps.  The Board requests that the examiner be a physician.

A February 2001 letter notes the Veteran was awarded benefits administered by the Social Security Administration, effective in August 2000.  There is no indication in the claims file that Social Security records were sought, or that they are not potentially relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Since another remand is necessary to seek records from the Social Security Administration, the Veteran's private physician, Donald S. Bright, M.D., may have additional records which will be helpful in deciding the appeal.  They are detailed below.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should obtain from the Social Security Administration, the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  All efforts to obtain the records should be documented in the claims file.

2.  After obtaining a current release from the Veteran, contact Dr. Bright and inquire if preoperative x-rays of the Veteran's hips are extant.  If so, request that copies be provided.  Please document all efforts to obtain these records.

3.  After all of the above is complete, schedule an examination of the Veteran by an appropriate physician examiner.  The claims file and a copy of this remand must be made available to the examiner for review as part of the examination.  Request the examiner to render an opinion as to whether there is at least a 50-percent probability that the arthritis that led to the Veteran's bilateral hip replacements is causally connected to his active service, including 32 parachute jumps made in the 1960s.  Any opinion should be fully explained and the rationale provided.  In providing the requested opinion, the examiner is advised that the Veteran does not claim and the record does not show that the Veteran experienced hip symptoms in service but that he did have about 32 parachute jumps while on active duty.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the decision on the claim remains in any way adverse to the Veteran, he and his representative, if any, should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


